             Case 1:21-cr-00208-APM Document 28 Filed 06/29/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     :
                                             :
                 v.                          :       Case No. 21-cr-208 (APM)
                                             :
THOMAS WEBSTER,                              :
                                             :
                       Defendant.            :


              GOVERNMENT’S NOTICE OF FILING OF EXHIBIT PURSUANT
                        TO LOCAL CRIMINAL RULE 49

        The United States hereby gives notice, pursuant to Local Criminal Rule 49, of the following

exhibit that was provided to the Court and all counsel in response to defendant’s Reply in Support

of Motion to Revoke or Amend Magistrate’s Order of Pre-Trial Detention (ECF No. 27):

        1.       Government Exhibit 1 was provided to the Court and defense counsel via USAfx

on June 29, 2021 and referenced by the government during the June 29, 2021 bond hearing.

Government Exhibit 1 is a 3 minute and 3 second open source video that depicts the Metropolitan

Police Department’s use of the public address system at the Lower West Terrace on January 6,

2021.   The open source video does not contain a time stamp.




                                                 1
         Case 1:21-cr-00208-APM Document 28 Filed 06/29/21 Page 2 of 2




                                      Respectfully submitted,

                                      CHANNING D. PHILLIPS
                                      Acting United States Attorney
                                      DC Bar No. 415793

                                      s/Hava Arin Levenson Mirell
                                      Hava Arin Levenson Mirell
                                      Assistant United States Attorney
                                      District of Columbia Detailee
                                      CA Bar No. 311098
                                      U.S. Attorney’s Office
                                      312 N. Spring St., Suite 1100
                                      Los Angeles, CA 90012
                                      (213) 894-0717
                                      Hava.Mirell@usdoj.gov


I HEREBY CERTIFY that I filed the foregoing
pleading electronically through the CM/ECF system
which caused the parties or counsel of record to be
served by electronic means, as reflected on the Notice
of Electronic Filing, and other methods of service as
indicated therein on June 29, 2021


s/Hava Arin Levenson Mirell
Hava Arin Levenson Mirell
Assistant United States Attorney




                                                2
